IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH C. HAZZOURI,                         :   No. 223 MAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA TURNPIKE                       :
COMMISSION (WORKERS'                        :
COMPENSATION APPEAL BOARD),                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of November, 2022, the Petition for Allowance of Appeal

is DENIED.